The indictment was for rape, and Dr. E. B. Haywood was summoned, not as a witness to any fact, but as a professional expert.
In was admitted that the State was liable to be taxed with the fee for his attendance as a witness.
The Clerk, in taxing the bill of costs, was presented by the witness with a bill for $10 as a proper fee for his attendance. *Page 627 
The Clerk declined to allow the same, and allowed the usual fee for attendance as a witness.
A motion was made before His Honor to retax the costs and allow the witness compensation as an expert. It was admitted that the fee of $10 was reasonable, provided witness could prove attendance as an expert.
His Honor was of opinion that the witness was not entitled to any compensation as an expert, and disallowed the motion, and directed the ordinary fee to be taxed.
From this judgment the witness, E. B. Haywood, appealed to the Supreme Court.
The Act of 1870-71, section 133, chapter 139, shows that the Court has power to allow compensation to a witness summoned as an expert. It is admitted, in this case, that $10 was a reasonable fee. The motion to retax should be allowed. This will be certified.